FILED
                                                                            Oct 13 2020, 8:37 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      S. Anthony Long                                            April L. Edwards
      Long Law Office P.C.                                       Boonville, Indiana
      Boonville, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Clay Kelley,                                               October 13, 2020
      Appellant,                                                 Court of Appeals Case No.
                                                                 20A-MI-679
              v.                                                 Appeal from the Warrick Superior
                                                                 Court
      Kristy Kelley, Deceased, b/n/f                             The Honorable J. Zach Winsett,
      Kenneth Todd Scales,                                       Judge
      Appellee.                                                  Trial Court Cause No.
                                                                 87D01-1709-MI-1498



      Najam, Judge.


                                         Statement of the Case
[1]   Clay Kelley (“Clay”) appeals the trial court’s order denying his motions to

      quash a nonparty subpoena, for contempt, and for sanctions. However, Clay

      was neither a named party nor an intervenor in the trial court proceedings.

      Accordingly, he does not have standing to bring this appeal, and we do not

      reach the merits of the issues he raises. We dismiss Clay’s appeal.
      Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020                           Page 1 of 8
[2]   On cross-appeal, Kristy Kelley, Deceased, b/n/f Kenneth Todd Scales

      (“Scales”) requests appellate attorney’s fees. We deny Scales’ request.


                                  Facts and Procedural History
[3]   We set out the background facts and procedural history relevant to this appeal

      in Scales v. Warrick County Sheriff’s Department, 122 N.E.3d 866, 867 (Ind. Ct.

      App. 2019):


              Kenneth Scales filed a petition for access to public records,
              seeking documents from the Warrick County Sheriff's
              Department (the Department) related to the disappearance and
              death of his daughter, Kristy Kelley[ in August 2014]. The
              Department moved for summary judgment, arguing that the
              records to which Scales sought access were investigatory records
              that the Department could withhold at its discretion. The trial
              court ruled in favor of the Department . . . .


      On appeal, we reversed the entry of summary judgment for the Department and

      instructed the trial court to enter summary judgment for Scales. Id. at 872.

      Accordingly, on remand, the trial court entered summary judgment for Scales

      and ordered the Department to provide him with the requested records.


[4]   Prior to Kristy’s death, she had married and divorced Clay, and they had a

      child together. Scales had previously obtained records from the Indiana State

      Police Department (“ISP”) that revealed that: Clay had admitted during an

      interview around the time of Kristy’s disappearance that he and Kristy had

      recently argued over her current boyfriend; “the two frequently argued, usually

      via text message”; and an ISP officer saw a text message from Kristy to Clay

      Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020        Page 2 of 8
      time-stamped a few days before her disappearance stating, “you would probably

      kill me and hide my body.” Id. at 867.


[5]   In short, Scales had a particular interest in Clay’s cell phone records. After

      Scales had received the Department’s response to his records request, Scales

      filed a subpoena duces tecum and request for production of documents to a

      nonparty, namely, Verizon Wireless, seeking all of Clay’s cell phone records

      from July 1, 2014, through October 1, 2014. After Verizon notified Clay about

      the subpoena, Clay hired a lawyer, who filed a “limited appearance” with the

      trial court and moved to quash the subpoena based on alleged discovery

      violations. Clay also moved for an order of protection under Trial Rule 26(C)

      and for sanctions against Scales’ attorney. However, Clay did not file a motion

      to intervene.


[6]   On February 21, 2020, the trial court issued an order finding and concluding in

      relevant part as follows:


              15. The court does believe that although the subject discovery
              process involved technical violations, the violations were not
              particularly egregious, did not create an undue hardship to the
              parties of the suit, and were not issued in bad faith.

              16. Under the totality of the circumstances of this matter, the
              court issues no sanctions.

              17. The court finds that the Intervenor Clay Kelley failed to meet
              his burden of proof that Counsel for Plaintiff was in contempt of
              court, and the court does not find Counsel for Plaintiff in
              contempt of court.


      Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020          Page 3 of 8
               18. The motion to quash is moot, as the requested discovery has
               already been answered.


      Appellant’s App. Vol. 2 at 12 (emphasis added). This appeal ensued.


                                       Discussion and Decision
[7]   We do not reach the merits of Clay’s appeal. Despite the fact that a motions

      panel of this Court previously denied Scales’ motion to dismiss this appeal,


               it is well established that a writing panel may reconsider a ruling
               by the motions panel. Miller v. Hague Ins. Agency, Inc., 871
N.E.2d 406, 407 (Ind. Ct. App. 2007). While we are reluctant to
               overrule orders decided by the motions panel, this court has
               inherent authority to reconsider any decision while an appeal
               remains in fieri. Id.


      Simon v. Simon, 957 N.E.2d 980, 987 (Ind. Ct. App. 2011).


[8]   While the trial court referred to Clay as an “intervenor” in its order, Clay

      concedes on appeal that he was neither a named party in the proceedings below

      nor an intervenor. Clay was not even named as a nonparty; the challenged

      subpoena was directed to nonparty Verizon. Clay filed only a “limited

      appearance” 1 when he moved to quash Scales’ nonparty subpoena to Verizon




      1
        An appearance, without more, does nothing but subject a person to the trial court’s jurisdiction. It does not
      confer either party or intervenor status on a nonparty. In particular, Trial Rule 4 provides in relevant part
      that a trial court “acquires jurisdiction over a party or person who enters an appearance in an action.” While
      the “limited appearance” filed by Clay’s attorney subjected Clay to the court’s jurisdiction, the appearance
      did not make him a party.

      Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020                                Page 4 of 8
       and filed other motions. Clay did not move to intervene in the trial court

       proceedings as provided and required under Trial Rule 24. 2


[9]    In his brief on appeal, he contends that he has standing to bring this appeal

       because he has a “personal stake in the outcome of the lawsuit” or will sustain

       “some direct injury as a result of the conduct at issue.” Appellant’s Br. at 10.

       However, in support of that contention, Clay cites our Supreme Court’s opinion

       in Oman v. State, 737 N.E.2d 1131 (Ind. 2000), which is inapposite. In Oman,

       the relevant issue was whether a party to a proceeding had standing to challenge

       the validity of a subpoena issued to a nonparty. Id. at 1135. Because Clay is

       not a party to this action, Clay’s reliance on Oman is misplaced.


[10]   As this Court has held,


                to prosecute an appeal, the person considering herself aggrieved
                must have first been a party before the trial court. Appellate Rule
                17(A) provides that “[a] party of record in the trial court . . . shall
                be a party on appeal.” The converse is also true: a person who is
                not a party of record in the trial court cannot become a party for
                the first time on appeal. See Treacy v. State, 953 N.E.2d 634 (Ind.
                Ct. App. 2011), [trans. denied]. That is, “Rule 17 . . . limits the
                class of parties on appeal to parties of record in the trial court.”
Id.




       2
          In his response to Kelley’s motion to dismiss this appeal, Clay asserted that, because Kelley “treated him”
       like a party, Kelley has waived the issue of this court’s jurisdiction. However, it is well settled that “lack of
       jurisdiction is not waived by the parties” and the lack of appellate jurisdiction “can be raised at any time.”
       Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003).

       Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020                                    Page 5 of 8
       Simon, 957 N.E.2d at 989-90. Clay was neither a party of record nor an

       intervenor in the trial court, which would have given him “equal standing with

       the parties.” See Christian v. Durm, 866 N.E.2d 826, 829 (Ind. Ct. App. 2007)

       (holding that “[a]n intervenor is treated as if it was an original party”), trans.

       denied. Thus, Clay does not have standing, and we dismiss his purported

       appeal. See Simon, 957 N.E.2d at 989-90; see also, Hepp v. Hammer, 445 N.E.2d
579, 582 (Ind. Ct. App. 1983) (holding that nonparty who had filed an

       appearance and filed motions on behalf of the defendant had “no standing in

       the case whatsoever” where nonparty had not moved to intervene or to join as

       amicus curiae).


                                                 Cross-appeal
[11]   Scales cross-appeals and requests appellate attorney’s fees under Appellate Rule

       66(E), which provides that this Court “may assess damages if an appeal . . . is

       frivolous or in bad faith. Damages shall be in the Court’s discretion and may

       include attorney’s fees.” As this Court has explained,


               “Our discretion to award attorney fees under Indiana Appellate
               Rule 66(E) is limited, however, to instances when an appeal is
               permeated with meritlessness, bad faith, frivolity, harassment,
               vexatiousness, or purpose of delay. Orr v. Turco Mfg. Co., Inc., 512
N.E.2d 151, 152 (Ind. 1987). Additionally, while Indiana
               Appellate Rule 66(E) provides this Court with discretionary
               authority to award damages on appeal, we must use extreme
               restraint when exercising this power because of the potential
               chilling effect upon the exercise of the right to appeal. Tioga Pines
               Living Ctr., Inc. v. Indiana Family and Social Svcs. Admin., 760
N.E.2d 1080, 1087 (Ind. Ct. App. 2001), trans. denied.

       Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020          Page 6 of 8
               Indiana appellate courts have formally categorized claims for
               appellate attorney fees into “substantive” and “procedural” bad
               faith claims. Boczar v. Meridian Street Found., 749 N.E.2d 87, 95
               (Ind. Ct. App. 2001). To prevail on a substantive bad faith claim, the
               party must show that the appellant’s contentions and arguments are
               utterly devoid of all plausibility. Id.


       Pflugh v. Indpls. Hist. Pres. Comm’n, 108 N.E.3d 904, 910-11 (Ind. Ct. App. 2018)

       (quoting Thacker v. Wentzel, 797 N.E.2d 342, 346 (Ind. Ct. App. 2003))

       (emphasis added), trans. denied. “Procedural bad faith . . . occurs ‘when a party

       flagrantly disregards the form and content requirements of the Rules of

       Appellate Procedure, omits and misstates relevant facts appearing in the record,

       and files briefs written in a manner calculated to require the maximum

       expenditure of time both by the opposing party and the reviewing court.’”

       Boczar, 749 N.E.2d at 95 (quoting John Malone Enters., Inc. v. Schaeffer, 674
N.E.2d 599, 607 (Ind. Ct. App. 1996)).


[12]   “‘A strong showing is required to justify an award of appellate damages and the

       sanction is not imposed to punish mere lack of merit but something more

       egregious.’” GHPE Holdings, LLC v. Huxley, 69 N.E.3d 513, 523 (Ind. Ct. App.

       2017) (quoting Ballaban v. Bloomington Jewish Cmty., Inc., 982 N.E.2d 329, 340

       (Ind. Ct. App. 2013)). Of course, just because an appellant is unsuccessful on

       appeal does not mean the appellee is entitled to appellate attorney’s fees. See id.


[13]   In support of his request for appellate attorney’s fees, Scales avers that Kelley’s

       appeal “completely lacked any articulated appellate error and ignored the abuse

       of discretion standard on appeal” and that Kelley engaged in “character

       Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020              Page 7 of 8
       attacks” on Scales’ counsel. Appellee’s Br. at 23. Scales further alleges

       unspecified violations of the Rules of Appellate Procedure. But Scales’

       argument lacks citations either to Kelley’s briefs on appeal or the record. We

       hold that Scales has not satisfied his burden to demonstrate either substantive or

       procedural bad faith by Kelley in pursuing this appeal. We deny Scales’ request

       for appellate attorney’s fees.


[14]   Dismissed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-MI-679 | October 13, 2020         Page 8 of 8